Exhibit 10.63

FREESCALE SEMICONDUCTOR HOLDINGS

2011 OMNIBUS INCENTIVE PLAN

FORM RESTRICTED SHARE UNIT AWARD AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of the date indicated in
the grant summary in the Freescale equity recordkeeping system (the “Date of
Grant”), by and among Freescale Semiconductor Holdings I, Ltd., a Bermuda
exempted limited liability company (the “Company”), the recipient’s employing
subsidiary and the recipient of the grant (the “Participant”):

R E C I T A L S:

WHEREAS, the Company has adopted the Freescale Semiconductor Holdings 2011
Omnibus Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Agreement. Capitalized terms used but not
otherwise defined herein shall have meanings ascribed to such terms in the Plan;
and

WHEREAS, the Administrator has determined that it would be in the best interests
of the Company and its shareholders to grant the Restricted Share Units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Grant of Restricted Share Units. The Company hereby grants to the
Participant, on the terms and conditions hereinafter set forth, units evidencing
a right to receive Common Shares as indicated in the grant summary in the
Freescale equity recordkeeping system (each a “Share” and collectively, the
“Shares”) pursuant to the terms and conditions of this Agreement (the
“Restricted Share Units” or “Restricted Share Unit Award”).

2. Restrictions and Vesting Period.

(a) Restrictions and Transferability. The Restricted Share Unit Award may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or any Affiliate; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance. No such permitted transfer of the Restricted
Share Unit Award to heirs or legatees of the Participant shall be effective to
bind the Company unless the Administrator shall have been furnished with written
notice thereof and a copy of such evidence as the Administrator may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee or transferees of the terms and conditions hereof.

(b) Vesting Period. Subject to the Participant’s continued employment with the
Company, or except as otherwise provided below, the Restricted Share Unit Award
shall vest with respect to twenty-five percent (25%) of the Shares initially
covered by the Restricted Share



--------------------------------------------------------------------------------

Unit Award on each of the first, second, third and fourth anniversaries of the
Date of Grant. At any time, the portion of the Restricted Share Unit Award which
has become vested as described above (or pursuant to Section 3 below) is
hereinafter referred to as the “Vested Portion.”

(c) Settlement of Restricted Share Units. Shares shall be delivered (provided,
that such delivery is otherwise in accordance with federal and state securities
laws) with respect to the Vested Portion of the Restricted Share Unit Award as
soon as practicable following the applicable vesting date, but in no event later
than March 15 of the calendar year following the year of vesting.

(d) No Shareholder Rights. The Participant shall have no rights of a shareholder
of the Company with respect to the Restricted Share Units, including, but not
limited to, the rights to vote and receive ordinary dividends, until the
settlement date of the Restricted Share Units. In the event that the
Administrator approves an adjustment to the Restricted Share Unit Award pursuant
to Section 5 of the Plan, then in such event, any and all new, substituted or
additional securities to which Participant is entitled by reason of the
Restricted Share Unit Award shall be immediately subject to the restrictions and
the Vesting Period set forth in Sections 2(a) and (b) above with the same force
and effect as the Restricted Share Unit Award subject to such restrictions
immediately before such event.

3. Termination of Employment.

(a) General. If the Participant’s employment is terminated for any reason, the
Restricted Share Unit Award shall, to the extent not then vested (after giving
effect to the provisions of this Section 3), terminate and be forfeited upon
such termination of employment.

(b) For Cause. The Restricted Share Unit Award (including any Vested Portion
thereof) shall terminate and be forfeited upon the Company’s notification to the
Participant of the Participant’s termination of employment by the Company for
Cause.

(c) Death or Disability. Upon the Participant’s termination of employment due to
death or due to Disability, the Restricted Share Unit Award shall become vested
for an additional number of Shares equal to the number of Shares subject to the
Restricted Share Unit Award (if any) that would have vested on the next
anniversary of the Date of Grant if the Participant had remained employed until
such date. Any portion of the Restricted Share Unit Award that is not vested
after giving effect to the above provisions of this Section 3(c) shall terminate
immediately and be forfeited effective as of the termination of the
Participant’s employment.

(d) Forfeiture. Notwithstanding anything herein to the contrary, if the
Participant breaches any Restrictive Covenants applicable to the Participant
(including, without limitation, the Restrictive Covenants set forth in Exhibit A
hereto) at any time during the one year period following the Participant’s
termination of employment for any reason then (x) any Vested Portion then held
by the Participant shall be automatically forfeited, (y) any Shares acquired
pursuant to the Restricted Share Unit Award shall be automatically forfeited and
(z) any proceeds from the sale of Shares described in preceding clause (y),
shall be immediately repaid to the Company.

 

2



--------------------------------------------------------------------------------

4. Certain Covenants. The Participant hereby agrees to perform all of the
obligations set forth in Exhibit A hereto (which is incorporated by reference
hereby) and acknowledges that the Participant’s obligations set forth in Exhibit
A constitute a material inducement for the Company’s grant of the Restricted
Share Unit Award to the Participant.

5. No Right to Continued Employment. The granting of the Restricted Share Unit
Award evidenced hereby and this Agreement shall impose no obligation on the
Company or any Affiliate to continue the employment of the Participant and shall
not lessen or affect the Company’s or its Affiliate’s right to terminate the
employment of such Participant. The granting of the Restricted Share Unit Award
does not form part of and should in no way be construed as a term or condition
of employment. At all times, the Restricted Share Unit Award granted hereunder
is discretionary and does not imply that additional Restricted Share Unit Awards
will be awarded in the future.

6. Restricted Share Unit Award Not Wages. The value of any Restricted Share Unit
Award granted to Participant does not constitute and will not be included as
wages for the purposes of calculating any benefit or bonus provided by the
Company or the Participant’s employing subsidiary.

7. Withholding. The Participant will be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold from any payment due or transfer made under the Restricted Share Unit
Award or under the Plan or from any compensation or other amount owing to a
Participant the amount (in cash, Shares, other securities or other property) of
any applicable withholding taxes in respect of the Restricted Share Unit Award
or any payment or transfer under or with respect to the Restricted Share Unit
Award or the Plan and to take such other action as may be necessary in the
opinion of the Administrator to satisfy all obligations for the payment of such
withholding taxes.

8. Securities Laws. The issuance of any Shares hereunder shall be subject to the
Participant making or entering into such written representations, warranties and
agreements as the Administrator may reasonably request in order to comply with
applicable securities laws. Further, residents of Brazil, the European Economic
Area, Hong Kong, Romania and the United Kingdom are directed to review the
legends included on Exhibit B to this Agreement.

9. No Public Offering. The Restricted Share Units awarded under the Plan and
this Agreement will not be publicly issued, placed, distributed or offered. The
issuance of any Restricted Share Units hereunder does not constitute a public
offering of securities.

10. Consent to Transfer of Data. By accepting the Restricted Share Unit Award,
Participant consents to the transfer of personal data (including but not limited
to the employee’s name, address, birth date and hire date) and to the processing
of this personal data by the Company and the provider of the Freescale equity
recordkeeping system.

11. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

 

3



--------------------------------------------------------------------------------

12. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

13. Consent to Jurisdiction. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively in any New York state or
federal court sitting in the Borough of Manhattan in The City of New York. The
parties hereto hereby (a) submit to the exclusive jurisdiction of any state or
federal court sitting in the Borough of Manhattan of The City of New York for
the purpose of any action arising out of or relating to this Agreement brought
by any party hereto, and (b) irrevocably waive, and agree not to assert by way
of motion, defense, or otherwise, in any such action, any claim that it is not
subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune of from attachment or execution, that the action is
brought in an inconvenient forum, that the venue of the action is improper, or
that this Agreement or the transactions contemplated hereby may not be enforced
in or by any of the above-named courts.

14. Acceptance. This Agreement must be accepted by electronic signature of the
Participant in the Freescale equity recordkeeping system. By accepting this
Agreement the Participant consents to the electronic delivery through the
Freescale equity recordkeeping system of all documents related to this
Restricted Share Unit Award.

 

4



--------------------------------------------------------------------------------

Exhibit A – Restrictive Covenants

(a) Confidential Information. The Participant shall hold in a fiduciary capacity
for the benefit of the Company and its Affiliates (collectively, the “Affiliated
Group”), all secret or confidential information, knowledge or data relating to
the Affiliated Group and its businesses (including, without limitation, any
proprietary and not publicly available information concerning any processes,
methods, trade secrets, research or secret data, costs, names of users or
purchasers of their respective products or services, business methods, operating
procedures or programs or methods of promotion and sale) that the Participant
obtains during the Participant’s employment that is not public knowledge (other
than as a result of the Participant’s violation of this Section (a))
(“Confidential Information”). The Participant shall not communicate, divulge or
disseminate Confidential Information at any time during or after the
Participant’s employment, except with the prior written consent of the Company,
or as otherwise required by law or legal process or as such disclosure or use
may be required in the course of the Participant performing his duties and
responsibilities with the Affiliated Group. Notwithstanding the foregoing
provisions, if the Participant is required to disclose any such confidential or
proprietary information pursuant to applicable law or a subpoena or court order,
the Participant shall promptly notify the Company in writing of any such
requirement so that the Company or the appropriate member of the Affiliated
Group may seek an appropriate protective order or other appropriate remedy or
waive compliance with the provisions hereof. The Participant shall reasonably
cooperate with the Company or the appropriate member of the Affiliated Group to
obtain such a protective order or other remedy. If such order or other remedy is
not obtained prior to the time the Participant is required to make the
disclosure, or the Company waives compliance with the provisions hereof, the
Participant shall disclose only that portion of the confidential or proprietary
information which he is advised by counsel in writing (either his or the
Company’s) that he is legally required to so disclose. Upon his termination of
employment for any reason, the Participant shall promptly return to the Company
all records, files, memoranda, correspondence, notebooks, notes, reports,
customer lists, drawings, plans, documents, and other documents and the like
relating to the business of the Affiliated Group or containing any trade secrets
relating to the Affiliated Group or that the Participant uses, prepares or comes
into contact with during the course of the Participant’s employment with the
Affiliated Group, and all keys, credit cards and passes, and such materials
shall remain the sole property of the Affiliated Group. The Participant agrees
to execute any standard-form confidentiality agreements with the Company that
the Company in the future generally enters into with similarly situated
employees.

(b) Work Product and Inventions. The Affiliated Group and/or its nominees or
assigns shall own all right, title and interest in and to any and all
inventions, ideas, trade secrets, technology, devices, discoveries,
improvements, processes, developments, designs, know how, show-how, data,
computer programs, algorithms, formulae, works of authorship, works
modifications, trademarks, trade names, documentation, techniques, designs,
methods, trade secrets, technical specifications, technical data, concepts,
expressions, patents, patent rights, copyrights, moral rights, and all other
intellectual property rights or other developments whatsoever (collectively,
“Developments”), whether or not patentable, reduced to practice or registerable
under patent, copyright, trademark or other intellectual property law anywhere
in the world, made, authored, discovered, reduced to practice, conceived,
created, developed or otherwise obtained by the Participant (alone or jointly
with others) during the Participant’s employment with the Affiliated Group, and
arising from or relating to such employment or the business of the Affiliated
Group (whether during business hours or otherwise, and whether on the premises
of using the facilities or

 

5



--------------------------------------------------------------------------------

materials of the Affiliated Group or otherwise). The Participant shall promptly
and fully disclose to the Affiliated Group and to no one else all Developments,
and hereby assigns to the Affiliated Group without further compensation all
right, title and interest the Participant has or may have in any Developments,
and all patents, copyrights, or other intellectual property rights relating
thereto, and agrees that the Participant has not acquired and shall not acquire
any rights during the course of his employment with the Affiliated Group or
thereafter with respect to any Developments.

(c) Company Goodwill. The Participant recognizes and acknowledges that the
Affiliated Group has and continues to develop goodwill of substantial value
through efforts of employees, including the Participant. This goodwill includes,
but is not limited to, the identity and skill sets of its employees, its
relationships with employees and customers, intangible value attributable to its
products created by Participant and others, and the Affiliated Group’s brand and
reputation within the industry. Participant shall take no action to damage the
goodwill of the Affiliated Group or use it for personal benefit or the benefit
of competitors of the Affiliated Group.

(d) Non-Recruitment of Affiliated Group Employees. The Participant acknowledges
that employees are a significant part of the goodwill of the Affiliated Group,
such as, without limitation, their relationships and contacts with customers and
suppliers as well as the training and knowledge they receive from the Affiliated
Group in the course of their employment. The Participant shall not, at any time
during the Non-solicitation Restricted Period (as defined below), other than in
the ordinary exercise of his duties, without the prior written consent of the
Affiliated Group, directly or indirectly, solicit, recruit, or employ (whether
as an employee, officer, agent, consultant or independent contractor) any person
who is or was at any time during the previous 12 months, an employee,
representative, officer or director of any member of the Affiliated Group.
Further, during the Non-solicitation Restricted Period, the Participant shall
not take any action that could reasonably be expected to have the effect of
directly encouraging or inducing any person to cease their relationship with any
member of the Affiliated Group for any reason. A general employment
advertisement by an entity of which the Participant is a part will not
constitute solicitation or recruitment. The “Non-solicitation Restricted Period”
shall mean the period from the Date of Grant through the first anniversary of
the Participant’s termination of employment.

(e) Non-Competition – Solicitation of Business. Participant recognizes and
agrees that the Affiliated Group has provided Confidential Information to
Participant and has an interest in protecting this information from disclosure.
Participant further understands that the goodwill of the Affiliated Group is an
interest worthy of protection. For the protection of these and other interests,
during the Non-competition Restricted Period (as defined below), the Participant
shall not, either directly or indirectly, compete with the business of the
Affiliated Group by (i) becoming an officer, agent, employee, partner or
director of any other corporation, partnership or other entity, or otherwise
render services to or assist or hold an interest (except as a less than
3-percent shareholder of a publicly traded corporation or as a less than
5-percent shareholder of a corporation that is not publicly traded) in any
Competitive Business (as defined below), or (ii) soliciting, servicing, or
accepting the business of (A) any active customer of any member of the
Affiliated Group, or (B) any person or entity who is or was at any time during
the previous twelve months a customer of any member of the Affiliated Group,
provided that such business is competitive with any significant business of any
member of the Affiliated Group. “Competitive Business” shall mean any person or
entity (including any joint venture, partnership, firm, corporation, or limited
liability company) that conducts a business that is competitive with any
significant business of the Affiliated Group as of the date of termination (or
any significant business that is being actively pursued as of the date of
termination by the Affiliated Group). The Affiliated Group designs,
manufactures, sells

 

6



--------------------------------------------------------------------------------

and licenses its products and technology worldwide. In addition, Competitive
Businesses, as defined above, are not tied or limited to any specific geographic
location. Accordingly, the scope of this Non-Competition provision is worldwide.
The “Non-competition Restricted Period” shall mean the period from the Date of
Grant through the first anniversary of the date of termination of the
Participant’s employment.

(f) Assistance. The Participant agrees that during and after his employment by
the Affiliated Group, upon request by the Company, the Participant will assist
the Affiliated Group in the defense of any claims, or potential claims that may
be made or threatened to be made against any member of the Affiliated Group in
any action, suit or proceeding, whether civil, criminal, administrative,
investigative or otherwise (a “Proceeding”), and will assist the Affiliated
Group in the prosecution of any claims that may be made by any member of the
Affiliated Group in any Proceeding, to the extent that such claims may relate to
the Participant’s employment or the period of the Participant’s employment by
the Affiliated Group. The Participant agrees, unless precluded by law, to
promptly inform the Company if the Participant is asked to participate (or
otherwise become involved) in any Proceeding involving such claims or potential
claims. The Participant also agrees, unless precluded by law, to promptly inform
the Company if the Participant is asked to assist in any investigation (whether
governmental or otherwise) of any member of the Affiliated Group (or their
actions), regardless of whether a lawsuit has then been filed against any member
of the Affiliated Group with respect to such investigation. The Company agrees
to reimburse the Participant for all of the Participant’s reasonable
out-of-pocket expenses associated with such assistance, including travel
expenses and any attorneys’ fees and shall pay a reasonable per diem fee for the
Participant’s service. In addition, the Participant agrees to provide such
services as are reasonably requested by the Company to assist any successor to
the Participant in the transition of duties and responsibilities to such
successor. Any services or assistance contemplated in this Section (f) shall be
at mutually agreed to and convenient times.

(g) Remedies. The Participant acknowledges and agrees that the terms of this
Exhibit A: (i) are reasonable in geographic and temporal scope, (ii) are
necessary to protect legitimate proprietary and business interests of the
Affiliated Group in, inter alia, near permanent customer relationships and
confidential information. The Participant further acknowledges and agrees that
the Participant’s breach of the provisions of this Exhibit A will cause the
Affiliated Group irreparable harm, which cannot be adequately compensated by
money damages. The Participant consents and agrees that the forfeiture
provisions contained in the Agreement are reasonable remedies in the event the
Participant commits any such breach. If any of the provisions of this Exhibit A
are determined to be wholly or partially unenforceable, the Participant hereby
agrees that Exhibit A or any provision hereof may be reformed so that it is
enforceable to the maximum extent permitted by law. If any of the provisions of
this Exhibit A are determined to be wholly or partially unenforceable in any
jurisdiction, such determination shall not be a bar to or in any way diminish
the Affiliated Group’s right to enforce any such covenant in any other
jurisdiction.

 

7



--------------------------------------------------------------------------------

EXHIBIT B

Country Specific Securities Law and Other Legends

Residents of Brazil, please see the following legend:

The securities granted under the Plan and this Agreement have not been and will
not be publicly issued, placed, distributed, offered or negotiated in the
Brazilian capital markets and, as a result, will not be registered with the
Brazilian Securities Commission (Comissão de Valores Mobiliários, the CVM).
Therefore, the securities granted under the Plan and Agreement will not be
offered or sold in Brazil, except in circumstances which do not constitute a
public offering, placement, distribution or negotiation under the Brazilian
capital markets regulation.

Residents of European Economic Area, please see the following legend:

Nothing in this Agreement constitutes an offer of securities for sale in any
jurisdiction where it is unlawful to do so. The Shares which are the subject of
this Agreement are offered to the Participant only. They may not be offered or
sold within a member state of the European Economic Area which has implemented
the Prospectus Directive (each, a “Relevant Member State”) except pursuant to an
exemption from, or in a transaction not subject to the prospectus requirements
of the Prospectus Directive and the securities laws applicable in the Relevant
Member State.

In relation to each Relevant Member State, neither the Company nor the
Participant’s employing subsidiary has made, intends or will make an offer of
the Shares which are the subject of this Agreement to the public in that
Relevant Member State other than a potential offer contemplated in a prospectus
that has been approved by the competent authority of the Relevant Member State,
published and/or notified to the relevant competent authorities in accordance
with the Prospectus Directive, except that the Company may make an offer of such
Shares to the public in that Relevant Member State:

 

  •  

to any legal entity which is a qualified investor as defined in the Prospectus
Directive;

 

  •  

to fewer than 100 or, if the Relevant Member State has implemented the relevant
provision of the 2010 PD Amending Directive, 150, natural or legal persons
(other than qualified investors as defined in the Prospectus Directive), as
permitted under the Prospectus Directive, subject to obtaining the prior consent
of the relevant recipient or recipients nominated by the Company for any such
offer; or

 

8



--------------------------------------------------------------------------------

  •  

in any other circumstances falling within Article 3(2) of the Prospectus
Directive, provided that no such offer of Shares shall require the Company or
any Participant to publish a prospectus pursuant to Article 3 of the Prospectus
Directive or supplement a prospectus pursuant to Article 16 of the Prospectus
Directive.

For the purposes of this provision, the expression of an offer of Shares to the
public in relation to any Shares in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Shares to be offered so as to enable an investor to
decide to purchase or subscribe the Shares, as the same may be varied in that
member state by any measure implementing the Prospectus Directive in that member
state and the expression Prospectus Directive means Directive 2003/71/EC (and
amendments thereto, including the 2010 PD Amending Directive, to the extent
implemented in the Relevant Member State), and includes any relevant
implementing measure in the Relevant Member State and the expression 2010 PD
Amending Directive means Directive 2010/73/EU.

Residents of Hong Kong, please see the following legend:

WARNING: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. You are advised to exercise caution in relation to the
offer. If you are in any doubt about any of the contents of this document, you
should obtain independent professional advice.

Residents of Romania, please see the following legend:

For the purpose of implementing the Plan, the personal data collected from you
may be subject to processing by Freescale Semiconductor Romania SRL, such entity
standing as data controller. In the context of Plan implementation, your
personal data may be transferred to Freescale Semiconductor Holdings I, Ltd., in
Bermuda and Freescale Semiconductor, Inc., in the United States. Providing the
personal data required for the implementation of the Plan is mandatory, the
refusal to do so impeding you to participate in the benefits thereof.

In connection with your personal data which is subject to processing, you have
the right to access and to intervene upon such data, as well as to object to any
further processing, in the conditions prescribed by law. You also have the right
not to be subjected to automated individual decisions, as well as to access the
courts of law. You may contact your Human

 

9



--------------------------------------------------------------------------------

Resources representative for more information on the processing of your personal
data in the context of the Plan implementation (including information on
exercising your rights related to data processing).

Residents of the United Kingdom, please see the following legend:

This Award Agreement is being issued in the United Kingdom pursuant to
regulation 60 of the Financial Services and Markets Act 2000 (Financial
Promotion) Order 2005 and is being issued solely to employees of Freescale
Semiconductor Holdings I, Ltd., and companies within its group (as defined by
the Financial Services and Markets Act 2000) and may not be issued to or relied
upon by any other person (other than personal representatives of such employees
on death).

 

10